DETAILED ACTION
This is a response to Application # 16/220,026 filed on December 17, 2018 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed December 17, 2018 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). 
In the present instance, NPL item 1 recites pages 1515-1529, while the attached reference is numbered as pages 1-19. Additionally, NPLE item 2 does not contain any page numbers at all.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 8 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.
	
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Building Machine Learning Model is fun using Orange; September 7, 2017; AnalyticsVidhya.com; Pages 1-14 (hereinafter Orange) in view of Tutorial to deploy Machine Learning models in Production as APIs (using Flask); September 28, 2017; AnalyticsVidhya.com; Pages 1-13 (hereinafter Flask).

Regarding claim 1, Orange discloses a system comprising “a processor; and memory having instructions stored thereon that, when executed by the processor” (Orange 1) by disclosing a computer software, which is operated on a computer and must necessarily include a processor and memory in order to operate. Additionally, Orange discloses “cause the processor to perform operations comprising presenting a design studio canvas upon which a user can design a composite machine learning application from at least one of a plurality of building blocks stored in a design studio catalog” (Orange 3, § 3 Creating Your First Workflow) by presenting the Orange workflow designer, which includes a plurality of widgets (i.e., building blocks) stored within the application along the left side of the interface. Further, Orange discloses “receiving input to design, on the design studio canvas, a visual representation of the composite machine learning application” (Orange 3, § 3 Creating Your First Workflow) by receiving an input to drag any widget from the menu into the workflow of the machine learning application. Moreover, Orange discloses “saving the visual representation of the composite machine learning application” (Orange 11 § 6 Training your First Model) by displaying the “Save Orange Workflow File” dialog box. Finally, Orange discloses “in response to saving the visual representation of the composite machine learning application, generating a … file comprising a graph structure of the composite machine learning application” (Orange 11 § 6 Training your First Model) by saving the workflow, which comprises a graph structure as shown in the screenshot.
Orange does not appear to explicitly disclose that the saved file is a “composition dump file,” and, therefore, does not appear to explicitly disclose “in response to saving the visual representation of the composite machine learning application, generating a composition dump file comprising a graph structure of the composite machine learning application.”
However, Flask discloses that it is well known in the art to save a machine learning workflow as a pickle “dump” file. (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization). A person of ordinary skill in the art prior to the effective filing date of the present invention would have realized that when Flask was combined with Orange, the graph structure of Orange would be saved in the dump file of Flask. Therefore, the combination of Orange and Flask at least teaches and/or suggests the claimed limitation “in response to saving the visual representation of the composite machine learning application, generating a composition dump file comprising a graph structure of the composite machine learning application,” rendering it obvious.
Orange and Flask are analogous art because they are from the “same field of endeavor,” namely that of saving machine learning model. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Orange and Flask before him or her to modify the saving of Orange to include the pickle dump file of Flask.
The motivation for doing so would have been that saving the file as a dump file would provide the additional functionality of allowing the model to be reconstructed in a different computer environment, which is a desirable feature. (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization). 

Regarding claim 8, it merely recites a method performed by the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Orange and Flask comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer-readable storage medium for embodying the system of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Orange and Flask comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 9, and 16, the combination of Orange and Flask discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Orange and Flask discloses “wherein the plurality of building blocks comprise a plurality of machine learning models” (Orange 8-11, § 6 Training your First Model) by giving examples of the selectable models including a plurality of models such as logistic regression predictor, SVM, and random forest predictor models. 

Regarding claims 3, 10, and 17, the combination of Orange and Flask discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Orange and Flask discloses “wherein the plurality of building blocks further comprise a data collection function” (Orange 3-4, § 4.2 Importing the data files) by disclosing how to use the data widget to import (i.e., collect) data.

Regarding claims 4, 11, and 18, the combination of Orange and Flask discloses the limitations contained in parent claims 3, 10, and 17 for the reasons discussed above. In addition, the combination of Orange and Flask discloses “wherein the plurality of building blocks further comprise a data transformation function” (Orange 1, § Why Orange?) by disclosing that the application includes transformation functions.

Claims 5-6, 12-14, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Orange in view of Flask, as applied to claims 2, 9, and 16 above, in further view of Carl Witty; A tool for inspecting Python pickles; March 2009; Sage 9.5 Reference Manual; sagemath.org; Pages 1-14 (hereinafter Witty).

Regarding claims 5, 12, and 19, the combination of Orange and Flask discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Orange and Flask does not appear to explicitly disclose “wherein the operations further comprise validating the composition dump file based upon a validation rule.”
However, Witty discloses “validating the composition dump file based upon a validation rule” (Witty 1-2) by evaluating the contents of the pickle dump file to validate compatibility of the pickle dump file.
Orange, Flask, and Witty are analogous art because they are from the “same field of endeavor,” namely that of machine learning models. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Orange, Flask, and Witty before him or her to modify the pickle dump file of Orange and Flask to include the validation of Witty.
The motivation for doing so would have been to verify that the file will operate correctly. 

Regarding claims 6 and 13, the combination of Orange, Flask, and Witty discloses the limitations contained in parent claims 5 and 12 for the reasons discussed above. In addition, the combination of Orange, Flask, and Witty discloses “generating, from the composition dump file, a blueprint file for the composite machine learning application” (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization) by loading the pickle dump file, which includes the instructions stored within the dump file, which a person of ordinary skill in the art would recognize to be the instructions for implementing the machine learning process, making it a “blueprint file.” Further, the combination of Orange, Flask, and Witty discloses “storing the blueprint file in a repository” (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization) where loading the model at least stores it in RAM, which is a repository. 

Regarding claims 7 and 14, the combination of Orange, Flask, and Witty discloses the limitations contained in parent claims 6 and 13 for the reasons discussed above. In addition, the combination of Orange, Flask, and Witty discloses “wherein the operations further comprise deploying, based upon the blueprint file, the composite machine learning application on a target cloud environment” (Flask 1-2, § 1. What are APIs?) by indicating that this may be used to implement the machine learning model in a cloud environment. 

Regarding claim 20, the combination of Orange, Flask, and Witty discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, the combination of Orange, Flask, and Witty discloses “wherein the operations further comprise: generating, from the composition dump file, a blueprint file for the composite machine learning application” (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization) by loading the pickle dump file, which includes the instructions stored within the dump file, which a person of ordinary skill in the art would recognize to be the instructions for implementing the machine learning process, making it a “blueprint file.” Further, the combination of Orange, Flask, and Witty discloses “storing the blueprint file in a repository” (Flask 7, § 5. Saving Machine Learning Model: Serialization & Deserialization) where loading the model at least stores it in RAM, which is a repository. Finally, the combination of Orange, Flask, and Witty discloses “deploying, based upon the blueprint file, the composite machine learning application on a target cloud environment” (Flask 1-2, § 1. What are APIs?) by indicating that this may be used to implement the machine learning model in a cloud environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Tolkachev, US Publication 2013/0239006, System and method for creating a machine learning application using a graphical user interface.
Ardila et al., US Publication 2016/0162801, System and method for creating a machine learning application using a graphical user interface.
Rogers et al., US Publication 2019/0287307, System and method for creating a machine learning application using a graphical user interface.
Chen, US Patent 10,681,080, System and method for creating a machine learning application using a graphical user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176